Case 18-08283-TLS              Doc 14      Filed 02/26/19 Entered 02/26/19 09:13:10                     Desc Main
                                           Document     Page 1 of 2


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF NEBRASKA

    In re:                                                   Chapter 11
    Gordmans Stores, Inc., et al.,
                                                             Case No. 17-80304 (TLS)
          Post-Effective Date Debtors
    _____________________________________ (Jointly Administered)

    META Advisors LLC on behalf of G-Estate
    Management Company, Inc. (f/k/a Gordmans Adv. Pro. No. 18-08283-TLS
    Management Company, Inc.),

            Plaintiff,                                       DEFAULT JUDGMENT

    v.

    Interbake Foods LLC,

            Defendant.


           Upon consideration of Plaintiff’s Motion for Entry of Default Judgment (the “Motion”)

against Defendant Interbake Foods LLC, (the “Defendant”)1 and the Koenig Affidavit; and the

Court having jurisdiction to consider the Motion and to grant the relief requested therein pursuant

to 28 U.S.C. §§ 157 and 1334(b); and the matter being a core proceeding under 28 U.S.C. §

157(b)(2); and venue being proper under 28 U.S.C. § 1409; and due and proper notice of the

Motion having been given; and it appearing that no other or further notice need be provided; and

after due deliberation and sufficient cause appearing therefore, it is hereby ORDERED,

ADJUDGED AND DECREED THAT:

           1.       The Motion is GRANTED as set forth herein.

           2.       Judgment is hereby entered in favor of Plaintiff and against Defendant in the

amount of $19,004.00, which includes filing fees of $350.00.



1
    Capitalized terms used but not otherwise defined shall have the meanings ascribed to such terms in the Motion.
Case 18-08283-TLS       Doc 14     Filed 02/26/19 Entered 02/26/19 09:13:10             Desc Main
                                   Document     Page 2 of 2


       3.      The Court retains jurisdiction with respect to all matters arising from or related to

the interpretation and enforcement of this Order.



       Dated: February 26                    , 2019.




                                                             Honorable Thomas L. Saladino
                                                             United States Bankruptcy Judge
